 


109 HR 4017 IH: Hurricane Education Assistance Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4017 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Sam Johnson of Texas (for himself and Mr. Marchant) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide assistance for the education of elementary and secondary students. 
 
 
1.Short titleThis Act may be cited as the Hurricane Education Assistance Act. 
2.Assistance to school districts enrolling evacuated students 
(a)PurposeIt is the purpose of this section to provide financial assistance to States and to local educational agencies that enroll significant numbers of students displaced by Hurricane Katrina or Rita.  
(b)Program authorized 
(1)From the amount made available to carry out this section, the Secretary shall make grants to eligible entities to carry out the purpose of this section. 
(2)Each eligible entity desiring to receive a grant under this section shall— 
(A)submit to the Secretary, on a quarterly basis, counts of its enrollment of displaced students; and 
(B)maintain records necessary to document its student enrollment counts. 
(c)Eligible entityFor the purposes of this section, the term eligible entity means—  
(1)the State educational agencies of Louisiana, Mississippi, and Texas;  
(2)in any other State, a local educational agency that enrolls at least 10 students displaced by Hurricane Katrina or Rita; and  
(3)any school funded by the Bureau of Indian Affairs that enrolls at least 10 students displaced by Hurricane Katrina or Rita.  
(d)Length of award 
(1)Each grant under this section shall be for the period of the 2005-2006 school year. 
(2)Each eligible entity shall return to the Secretary any funds awarded to it under this section that it does not obligate by the end of the grant period. 
(e)Quarterly payments 
(1)The Secretary, as soon as feasible after receiving each of the quarterly enrollment counts from eligible entities under subsection (b)(2)(A), shall make payments to those entities. 
(2)The quarterly payments under paragraph (1) shall be calculated by multiplying— 
(A)the number of displaced students enrolled in that quarter by the local educational agency or, in the case of Louisiana, Mississippi, and Texas, by all local educational agencies in the State; by 
(B)90 percent of the average per-pupil expenditure for elementary and secondary education in the State in which the local educational agency is located (not to exceed $7,500), as determined by the Secretary using data from the most recent year for which satisfactory data are available; by 
(C)25 percent. 
(3)If, for any quarter, the amount available to make payments under paragraph (1) is insufficient to pay the full amounts that eligible entities are eligible to receive under that paragraph, the Secretary shall ratably reduce the amount of those payments. 
(f)Within-State allocations 
(1)The State educational agencies of Louisiana, Mississippi, and Texas shall distribute the funds they receive under subsection (e), on a quarterly basis, to eligible local educational agencies in the State. 
(2)The payments under paragraph (1) shall be calculated by— 
(A)multiplying the local share of the per-child cost of education in the local educational agency; by 
(B)the number of displaced students in the local educational agency; or 
(C)an alternate methodology, approved by the Secretary, for the purpose of this subsection. 
(g)RemainderThe State educational agencies of Louisiana, Mississippi, and Texas shall use any funds remaining after making grants under subsection (f) for activities to assist local educational agencies in which schools remain closed as a result of Hurricane Katrina or Rita to re-open those schools as quickly and effectively as possible. Such activities may include— 
(1)arranging for temporary facilities necessary to operate educational programs during the time that permanent facilities are being rebuilt or repaired; 
(2)purchasing equipment and materials to replace those items destroyed or damaged by Hurricane Katrina or Rita;  
(3)paying the cost of student transportation;  
(4)recruiting or retraining teachers or other school staff to serve in re-opened schools; and  
(5)providing non-financial assistance to students and their families on their return to the affected areas and their re-enrollment in affected schools.  
(h)Uses of fundsEach local educational agency that receives funds under this section shall use those funds for expenses related to educating children enrolled in its schools, which may include— 
(1)teacher and staff salaries;  
(2)building maintenance;  
(3)materials and equipment;  
(4)student transportation;  
(5)special services and instruction, such as—  
(A)English language acquisition services and programs for students with limited English proficiency;  
(B)services for children with disabilities; and  
(C)mental-health counseling for children displaced by Hurricane Katrina or Rita;  
(6)after-school programs;  
(7)supplemental educational services; and  
(8)early childhood programs.  
(i)AccountabilityThe State educational agencies of Louisiana, Mississippi, and Texas and any other eligible entity that receives funds under this section, shall take appropriate measures to ensure proper use of, and accounting for, all funds they receive under this section.  
(j)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $1,860,000,000 for fiscal year 2006.  
3.Assistance for the enrollment of evacuated students in private schools 
(a)AuthorityFrom funds available to carry out this section, the Secretary shall make one-time, emergency grants to State educational agencies to reimburse parents of students who were displaced by Hurricane Katrina or Rita and who are attending any private school in the State that is accredited or licensed or otherwise operates in accordance with State law.  
(b)Length of award 
(1)An emergency grant to a State educational agency under this section shall be for the period of the 2005-2006 school year. 
(2)A State educational agency shall return to the Secretary any funds it receives under this section that it does not obligate by the end of the 2005-2006 school year. 
(c)ApplicationsThe State educational agency’s application for an emergency grant shall include—  
(1)the number of displaced students whose parents the State educational agency expects to reimburse under this section; and  
(2)a detailed description of the procedures the State educational agency plans to use to provide reimbursements to the parents of those students and to ensure fiscal accountability for any funds it receives under this section.  
(d)Amount of grants 
(1)The amount of a State educational agency’s emergency grant under this section shall be— 
(A)the number of displaced students whose parents the State educational agency will reimburse, as determined by the Secretary; multiplied by 
(B)the amount described in section 1(e)(2)(B). 
(2)If the amount of funds available under this section is insufficient to award grants in the amounts determined under paragraph (1), the amount of each such grant shall be ratably reduced. 
(e)Uses of fundsEach State educational agency receiving an emergency grant under this section— 
(1)shall use the grant funds to provide a reimbursement, once per semester (or lesser portion of the school year, if the State so decides), directly to the parents of displaced students, for the cost of those students’ tuition, fees, and transportation expenses, if any, at any private school of their choice in the State for that semester (or lesser period); 
(2)shall ensure that parents who receive funds under this section use those funds only for the purposes described in paragraph (1); 
(3)may use not more than three percent of the amount provided under the grant for the administrative expenses of carrying out this section; and 
(4)may contract with a public or private nonprofit agency or entity to administer and operate the program authorized under this section. 
(f)Maximum amount  
(1)In generalThe maximum reimbursement that a State educational agency may provide to parents on behalf of an individual displaced student under this section is an amount equal to 90 percent of the State’s per-pupil expenditure for elementary and secondary education, up to $7,500, but shall not exceed— 
(A)the cost of tuition and fees (and transportation expenses, if any) at the private school at which the student is (or will be) enrolled; minus  
(B)any refund received by the parents if the student leaves the school.  
(2)Refund policyThe State educational agency shall provide reimbursements under this section only to parents of displaced students enrolled in private schools that apply a refund policy to these students that is at least as favorable as the refund policy they apply to other students.  
(g)LimitationThe Secretary shall establish criteria, including family income or assets, or both, to determine whether, and to what extent, families of displaced students are eligible for assistance under this section.  
(h)By-passIf a State educational agency is unable or unwilling to carry out this section, the Secretary may make such arrangements as the Secretary finds appropriate to carry out this section on behalf of displaced students attending private schools in that State. 
(i)Rule of constructionSection 308 of the DC School Choice Incentive Act of 2003 shall apply to this section.  
(j)Termination of authorityThe authority provided by this section shall terminate on June 30, 2006.  
(k)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $488,000,000 for fiscal year 2006.  
4.Definitions 
(a)As used in this Act, the following terms have the following meanings:  
(1)ESEA definitionsThe terms average per-pupil expenditure, child, county, elementary school, local educational agency, other staff, parent, secondary school, Secretary, State, and State educational agency have the meaning given those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(2)Affected areaThe term affected area means a county or parish, in a State, that has been designated by the Federal Emergency Management Agency for disaster assistance for individuals and households as a result of Hurricane Katrina or Rita.  
(3)Displaced studentExcept as provided in section 4(e)(2) of this Act, the term displaced student means a student who was formerly a resident of an affected area and, as a result of Hurricane Katrina or Rita, has enrolled in a public or private elementary or secondary school in a new community.   
5.Federal administration 
(a)From the funds made available to carry out this Act, the Secretary may reserve up to one percent for the costs of administering this Act.  
(b)The Secretary shall take such measures as the Secretary finds necessary to ensure proper use of, and accounting for, all funds made available under this Act, including provisions to ensure sound fiscal management of grant funds by grantees.  
6.Prohibited uses of fundsFunds under this Act may not be used for—  
(1)school construction (except for minor remodeling as otherwise authorized); or  
(2)expenses covered by the Federal Emergency Management Agency or private insurance. 
7.ReportsAny grantee under this Act shall prepare and submit to the Secretary a final report, not later than 90 days after the termination of the grant period, that describes the activities carried out with the grant funds. 
 
